Case 2:18-cv-06012-SVW-MRW Document 33 Filed 10/03/18 Page 1 of 2 Page ID #:277




 1 Daniel G. Ellis [SBN 298639]

 2 Jeffrey M. Herman (subject to application
    and admission pro hac vice)
 3 Herman Law
   5200 Town Center Cir. Suite 540
 4 Boca Raton, FL 33486
   Telephone: (305) 931-2200
 5 Facsimile: (305) 931-0877

 6 dellis@hermanlaw.com

 7 Attorneys for Plaintiff

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA

10
     DOMINIQUE HUETT,                 )            CASE NO.: 2:18-cv-6012 SVW (MRW)
11                                    )
                          Plaintiff,  )            NOTICE OF VOLUNTARY DISMISSAL OF
12              v.                    )            ROBERT “BOB” WEINSTEIN PURSUANT
                                      )            TO F.R.C.P. 41(A)(1)(A)(i)
13
     THE WEINSTEIN COMPANY LLC; BOB )
14   WEINSTEIN and HARVEY WEINSTEIN, )
                                      )            Complaint Served: July 30, 2018
15                        Defendants. )            Hearing Date: October 15, 2018
                                      )
16                                    )
                                      )
17
                                      )
18                                    )
                                      )
19                                    )
20          Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
21
     Dominique Huett hereby dismisses without prejudice her claims against Defendant Robert “Bob”
22
     Weinstein only.
23

24          Dated: October 3, 2018                   HERMAN LAW
25                                                   __/s/_Daniel Ellis__________
26                                                    Daniel G. Ellis
                                                      Attorneys for Plaintiff
27

28
 Case 2:18-cv-06012-SVW-MRW Document 33 Filed 10/03/18 Page 2 of 2 Page ID #:278



                                             PROOF OF SERVICE
 1

 2 STATE OF FLORIDA, COUNTY OF PALM BEACH

 3        I am over the age of 18 and not a party to the within entitled action. I am employed at the
   Herman Law Firm, Boca Center Tower I, 5200 Town Center Circle, Suite 540, Boca Raton, Florida
 4 33486.

 5         On October 3, 2018 I served the foregoing document(s) described as Notice of Voluntary

 6 Dismissal of Robert “Bob” Weinstein pursuant to f.r.c.p. 41(a)(1)(a)(i) on the following parties of

 7 this action:

 8 Schulte Roth & Zabel LLP                                   Phyllis Kupferstein
   Brian Kohn                                                 Kupferstein Manuel LLP
 9 Email: brian.kohn@srz.com                                  pk@kupfersteinmanuel.com
10 Attorney for Defendant Bob Weinstein                       Attorneys for Defendant
                                                              Harvey Weinstein
11

12

13 [ X ] BY MAIL: I caused true and correct copies of the above documents to be placed and sealed in an
            envelope (or envelopes) addressed to the addressee(s) with postage thereon fully prepaid, and I
14          further caused said envelope(s) to be placed in the United States mail, in the City and County of
            Boca Raton, Palm Beach County.
15
     [   ] BY PERSONAL SERVICE: I caused true and correct copies of the above documents to be placed
16         and sealed in an envelope (or envelopes) addressed to the addressee(s) and I caused such
           envelope(s) to be delivered by hand on the office(s) of the addressee(s).
17

18 [     ] BY FACSIMILE: I caused a copy (or copies) of such document(s) to be sent via facsimile
           transmission from (305) 931-0877 to the office(s) of the address(s).
19
     [   ] BY E-MAIL OR ELECTRONIC TRANSMISSION: With agreement of defense counsel that
20         service by email instead of personal delivery constitutes proper service today, I caused a copy (or
           copies) of such document(s) to be sent via email to the addressee(s).
21
           I declare under penalty of perjury under the laws of the State of California that the foregoing is
22 true and correct and that this declaration was executed on October 3rd , 2018, at Boca Raton, Florida.

23                                                           __/s/_Daniel Ellis
24                                                           Daniel G. Ellis, Esq.

25

26
27

28
